DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
The following supersedes the previous restriction requirement mailed on November 23, 2021 and includes a provisional election reflecting the same.

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1–4, drawn to an article manufacture comprising a filament, classified in C08K 3/36.
II. Claims 5–8, drawn to an article of manufacture comprising a support structure and a three 	dimensional model, classified in C08K 3/36.
III. Claims 9–11, drawn to a method of fused filament fabrication, classified in B29C 64/118.The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed (Group II) does not require the particulars of the subcombination as claimed (Group I) because the combination does not specifically require a filament.  The subcombination has separate utility such as an article comprising only a filament of Group I without a three dimensional model (b) of Group II.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any . 
Inventions III and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process that does not require first dispensing the first thermally-solidifiable material in molten form in a predetermined pattern as to define a three-dimensional model.
Inventions III and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process that does not require first dispensing the first thermally-solidifiable material in molten form in a predetermined pattern as to define a three-dimensional model.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Different fields of search are required; and different classification of the inventions.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with J. Michael Buchanan on January 19, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1–4.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5–11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Scope of the Elected Invention
	Claims 5–11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
	The scope of the elected subject matter that will be examined and searched is as follows:
Group I, claims 1–4, drawn to an article of manufacture.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 11/26/2019, 01/08/2021 have been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Claim Objections
3 is objected to because of the following informalities:  line 3 recites “(b)20.”  This should be corrected to  --- (b) 20 ---  Appropriate correction is required.

Claim Interpretation
	If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").
	Present claim 1 line 2 recites “a filament for use in 3D printing.”  For the purposes of the rejections below, the recitation “for use in 3D printing” is interpreted as an intended use of said filament.  This is because lines 3–10 defines a structurally complete filament regardless of the filament’s purpose.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claims 1– 4 are rejected under 35 U.S.C. 103 as being unpatentable over Priedman et al. (US 2003/0004600 A1) in view of Geck et al. (US 7250127 B2)1.
	With respect to claim 1, Priedman teaches a thermoplastic composition in the form of a filament comprising a thermoplastic composition for use in layered-deposition three-dimensional modeling comprising a base polymer and between about 0.5 to 10 weight percent silicone.  Id. at claim 32.  The base polymer is one of polyethersulfones, polyphenylenesulfones, and polyetherimides.  Id. at claim 24. These base polymer species possess a glass transition temperature of from 165°C to 350°C according to the present specification Pars. 30, 46.  The base polymer content is about 60 to about 99 percent.  Priedman at claim 27.  The silicone has good release characteristics due to its kinematic viscosity of about 10,000 to about 100,000 centistokes.  Id. at ¶ 42.
	Priedman teaches employing a high viscosity silicone but is silent as to where it comprises a boro-silicone.
	Geck teaches a pelletized organopolysiloxane material comprising a uniform dispersion of:
(A) at least one polyorganosiloxane composed of units of formula I:
RrSiO(4-r/2)
where R is each independently H or optionally substituted hydrocarbon radicals, and r is 0, 1, 2, or 3, with the provision that the average of r is 1.9 to 2.1; 
(B) a reinforcing filler in an amount of 1 to 200 parts by weight relative to 100 pbw of (A) (pbw); and 
(C) at least one boric acid containing additive producing pellets in an amount of 0.01 to 20 pbw.
Id. at claim 1.  The polyorganosiloxane is composed of 70 to 100 percent of diemthylsiloxane units and from 0 to 30 % of alkenyl-methylsiloxane units.  Id. at col. 6, ll. 6–12.   In a preferred embodiment the reinforcing filler is a fumed silica. Id. at col. 6, ll. 22–23.  The boric acid allows the pelletized organopolysiloxane material to be free flowing.  Id. at col. 4, ll. 29–34.  Adding 0.1 to 30 percent by weight of the pelletized organopolysilozane material to a thermoplastic polymer imparts improved surface properties and better processing to the thermoplastic, such as lower energy consumption during Id. at col. 7, ll. 8, 17, 20–23.
	Applicant’s specification admits that the silicones of Geck are silicone gums comprising a boro-silicone according to the present invention and meet the claimed silicone viscosity.2   “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  Since it is the same silicone, the silicone of Geck would necessarily be immiscible with the thermoplastic resin.
	Given that Priedman teaches a high viscosity silicone possessing a kinematic viscosity as claimed and the advantages of employing the silicone gum comprising a boro-silicone taught by Geck, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a silicone comprising a silicone gum comprising a boro-silicone in order to provide improved processing and demoldability of its composition.
	With respect to claim 2, Priedman teaches that its material contains silica.  Id. at ¶ 48.
	With respect to claim 3, Geck specifies that the content of reinforcing filler (e.g., fumed silica) is 30 to 100 pbw relative 100 pbw of the polyorganosiloxane, which corresponds to about 23 to about 50 weight percent fumed silica and about 77 to about 50 weight percent silicone gum.  Id. at col. 6, ll. 6, 18–23.
	With respect to claim 4, Priedman teaches that the filament has a diameter of 0.070 inches, which is 1.778 mm.  Id. at ¶ 34.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16/695985 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 2 discloses an article of manufacture comprising, in relevant part: 
a filament for use in 3D printing wherein the filament comprises an amorphous thermoplastic resin comprising Bisphenol Isophorone carbonate units and Bisphenol A carbonate units, wherein the Bisphenol Isophorone carbonate units are 30 to 50 mole percent of the total of Bisphenol A carbonate units and Bisphenol Isophorone carbonate units in the amorphous thermoplastic resin, and wherein the amorphous thermoplastic resin has a glass transition temperature from 165°C to 200°C;

(2) 0.5 to 4.5 weight percent of a high viscosity silicone having a kinematic viscosity from 600,000 to 20 million centistokes at 25°C., based upon the combined weight of the polycarbonate resin and the high viscosity silicone, and wherein the high viscosity silicone is immiscible with the polycarbonate resin.
Copending claim 2 differs from present claim 1 because it is silent as to the silicone comprising a silicone gum comprising a boro-silicone.
	The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)(“[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning.”); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) (“Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings.”). See also MPEP § 2111.01. Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970).
In this case, the ‘985 Spec. Pars. 36–37 define high viscosity silicones as silicone gums and exemplify two commercial silicone gums comprising boro-silicone (GENIOPLAST® Pellet P and GENIOPLAST® Pellet S) as suitable as the high viscosity silicone.
Given that the ‘985 Specification exemplifies silicone gums comprising boro-silicone as high viscosity silicone, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a silicone gum comprising a boro-silicone as the high viscosity silicone. 


Claims 2 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16/695985 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 2 discloses an article of manufacture comprising, in relevant part: 
a filament for use in 3D printing wherein the filament comprises an amorphous thermoplastic resin comprising Bisphenol Isophorone carbonate units and Bisphenol A carbonate units, wherein the Bisphenol Isophorone carbonate units are 30 to 50 mole percent of the total of Bisphenol A carbonate units and Bisphenol Isophorone carbonate units in the amorphous thermoplastic resin, and wherein the amorphous thermoplastic resin has a glass transition temperature from 165°C to 200°C;
wherein the amorphous thermoplastic resin comprises (1) 95.5 to 99.5 weight percent of a polycarbonate resin comprising (i) a copolycarbonate of Bisphenol A carbonate units and Bisphenol Isophorone carbonate units or a BPI polycarbonate homopolymer, and (ii) optionally a Bisphenol A polycarbonate homopolymer, and 
(2) 0.5 to 4.5 weight percent of a high viscosity silicone having a kinematic viscosity from 600,000 to 20 million centistokes at 25°C., based upon the combined weight of the polycarbonate resin and the high viscosity silicone, and wherein the high viscosity silicone is immiscible with the polycarbonate resin.
Copending claim 2 differs from present claim 1 because it is silent as to the silicone comprising a silicone gum comprising a boro-silicone.
	The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)(“[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning.”); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) (“Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings.”). See also MPEP § 2111.01. Further, those In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970).
In this case, ‘985 Spec. Pars. 36–37 define high viscosity silicones as silicone gums.  Par. 36 exemplifies two commercial silicone gums comprising boro-silicone and fumed silica (GENIOPLAST® Pellet P and GENIOPLAST® Pellet S) as suitable as the high viscosity silicone, wherein GENIOPLAST® Pellet S contains 70 weight percent of silicone gum and 30 weight percent of fumed silica.
Given that the ‘985 Specification exemplifies silicone gums comprising boro-silicone with fumed silica as high viscosity silicone, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a silicone gum comprising a boro-silicone and fumed silica as the high viscosity silicone.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s admitted prior art.  Spec. ¶ 57.
        2 These are “silicone gums” since the present specification defines silicone gums as high viscosity silicones “comprised of about 20 to 100 percent siloxane polymers” and a kinematic viscosity of from 60,000 to 100,000,000 centistokes.  Spec. at ¶¶ 55, 57–58.